Citation Nr: 9902171	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hearing loss 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from February 1969 to January 1971.  

In January 1978, the Board of Veterans Appeals (Board) 
denied service connection for bilateral hearing loss.  

This matter is before the Board on appeal of a February 1996 
rating decision from the Albuquerque, New Mexico, Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that new and material evidence adequate to reopen the claim 
for hearing loss had not been submitted.  The case was later 
transferred to the Louisville, Kentucky, VA RO.


FINDINGS OF FACT

1.  The veterans claim of entitlement to service connection 
for bilateral hearing loss was denied by a final Board 
decision dated in January 1978.

2.  The additional evidence added to the record since the 
January 1978 Board decision is cumulative of evidence 
previously considered, does not go to the question of whether 
the veterans current hearing loss was incurred in or 
aggravated by service, and/or is not competent.


CONCLUSIONS OF LAW

1.  The January 1978 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 4004 (1976) [38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1998)]; 38 C.F.R. § 19.194 (1977) [38 C.F.R. § 20.1100 
(1998)].

2.  No new and material evidence has been received to warrant 
reopening the veterans claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Board denied service connection for bilateral hearing 
loss in January 1978.  The Board determined that the evidence 
showed the veteran was diagnosed with bilateral hearing loss 
at entry into active service and that the pre-existing 
bilateral hearing loss was not aggravated by any incident of 
service.  The January 1978 Board decision is final based on 
the evidence of record at that time.  38 U.S.C. § 4004 (1976) 
(38 U.S.C.A. § 7104 (West 1991)); 38 C.F.R. § 19.194 (1977) 
(38 C.F.R. § 20.1100 (1998)).

The evidence on file at the time of the prior Board decision 
included the veterans active duty service medical records 
which show that he had hearing disability on preinduction 
examination in May 1968.  (38 C.F.R. § 3.385).  The examiner 
noted that the veteran had a non-disqualifying hearing 
defect.  In a February 1969 audio test report, which does not 
appear to be complete, hearing disability was shown 
(38 C.F.R. § 3.385) and it was noted that the veteran was 
unreliable.  On his separation examination in January 1971, 
hearing disability was shown in the left ear but not in the 
right.  Id.  

A copy of a reenlistment examination report of June 1976, 
submitted by the veteran in August 1976, appears to show 
hearing disability in each ear and bears the notation of 
progressive hearing diminution.  

Private audiological evaluation reports indicate that the 
veteran was evaluated in December 1976 and January 1977 and 
that hearing disability was shown on puretone testing.  
38 C.F.R. § 3.385.  It was noted that the inter- and intra-
test reliability in the veterans scores was poor and that 
the results showed several inconsistencies.  Some non-organic 
bilateral overlay also was reported.  It was further noted 
that speech reception scores were considered representative 
of actual hearing levels.  Those scores on the latest testing 
in January 1977 were 6 decibels in each ear.  

The veteran also testified at a hearing before the Board in 
April 1977, a transcript of which is of record.  

The evidence obtained since the prior denial includes 
additional medical evidence and testimony at an RO hearing.  

The veteran has submitted his high school health records from 
1954 to 1966.  Although at the RO hearing in March 1998, the 
veterans representative stated that these documents were not 
new and had been considered, the only copy of the high school 
health reports of record was received in November 1995.  
Transcript, pp. 1, 5 (Mar. 1998).  At the Board hearing in 
February 1977, the veteran stated that he had been unable to 
obtain these records.  Transcript, pp. 3-4 (Feb. 1977).  
During the 1956-57 school year the results of hearing tests 
results were reported as IAN.  During the 1959-60 school 
year no hearing test results were noted.  During the 1961-62 
school year his hearing was 15/15, each ear.  During the 
1963-64 his hearing was 15/15 in the left ear and in the 
right ear Loss was reported.  In the 1964-65 school year 
a hearing loss in each ear was noted.  Nurses follow-up 
notes indicate that for 1963-64 the thresholds at 4000 Hertz 
were 55 and 35 for the right and left ears, respectively.  In 
the 1964-65 school year thresholds at the 4,000 Hertz level 
were 40 and 50 decibels for the right and left ears, 
respectively.  It was commented that the veteran had a slight 
hearing loss at high frequencies only and that there was a 
possible wax build-up.  

The veteran also submitted a June 1993 report of medical 
examination for reserve enlistment.  An audiological 
evaluation at that time showed pure tone thresholds, in 
decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
85
85
LEFT
15
5
30
80
75

On his report of medical history, also in June 1993, it was 
indicated that the veterans usual occupation was in law 
enforcement and that he had a hearing loss during the Vietnam 
era.  

The veteran has also submitted a copy of the front side of 
Standard Form 88 reflecting that he was examined in October 
1985 for warrant officer appointment in the Army Reserve.  

The veteran resubmitted a claim for service connection for 
bilateral hearing loss in May 1995.  

The veteran offered a VA outpatient record of May 1995 that 
notes Hearing going bad  service connected.  It was also 
reported that he had impaired hearing, right greater than 
left, that had started while he was in the Army in 1969, with 
exposure to loud noises and no ear protection, including 
exposure to rifle, machine gun and mortar noise.    

In a rating decision in February 1996, the RO declined to 
reopen the claim.  The RO found that the records submitted 
did not show that the veterans hearing loss increased during 
his active military service beyond any normal progression of 
the condition.  The RO noted that there was no reasonable 
possibility that the new evidence submitted in connection 
with the current claim would change the previous decision.  

At a hearing before an RO hearing officer in March 1998, the 
veteran testified that he served in the United States Army 
from February 1969 through January 1971, during which he 
spent some time in Germany.  Transcript, p. 2 (Mar. 1998).  
He attributed his hearing loss to weapons fire without 
adequate hearing protection, indicating that he had to fire 
and qualify with everything from a 45-caliber pistol to a 106 
recoilless rifle and that no hearing protection was provided.  
Transcript, p. 3.  These field exercises would last for a 
month or two months at a time.  Transcript, p. 6.  He 
underwent ordinance training on destroying ammo which 
required blowing up things and additional noise exposure.  
Transcript, p. 7.  The veteran also indicated that he 
went through helicopter training as a door gunner but noise 
exposure was not on an every day basis.  Transcript, pp. 6-7.  
He testified that his position required good hearing while in 
the military, as he was a radio/telephone operator.  
Transcript, p. 7.  

The veteran testified that he did not notice a hearing 
problem while on active duty and that he did not begin to 
notice a problem hearing conversation until 1973 or 1974.  
The veteran testified that his hearing became progressively 
worse and that currently he could hear very little out of his 
right ear.  Transcript, p. 3.  He testified that his pre-
induction hearing test was not accurate because he had 
purposely attempted to show a hearing loss, having been told 
that he would not be sent to Vietnam if he did not pass the 
hearing test.  He pointed to the induction hearing 
examination (in February 1969) which reported that the 
patient was unreliable.  Transcript, p. 4.  He testified that 
at his separation hearing examination he was told that if he 
exhibited a hearing loss he would have to stay in service 
until it was taken care of.  Transcript, p. 5.  Because 
he did not want to do so, the veteran testified he passed the 
hearing test by feeling the tones instead of hearing 
them.  Transcript, p. 5.  He referred to his high school 
health records indicating that he had a slight loss in the 
high frequencies due to possible earwax build up.  
Transcript, p. 5.  

The veteran first sought medical assistance for his hearing 
loss following service in 1976 or 1977.  Transcript, p. 6.  
He testified that a physical was performed on him in 1988 or 
1989 at the MEP-Center in Phoenix, Arizona and at that time 
the examiner told him that his hearing loss was due to 
service exposure to weapon fire.  The veteran did not have a 
copy of this report.  Transcript, pp. 8-9.  

The veterans friend testified that he met the veteran in 
1996 and noted that the veteran would not acknowledge things 
said to him if the speaker was not in his line of vision.  
Transcript, pp. 9-10.  

The veterans representative directed the RO hearing officer 
to the veterans previous testimony before the Board in 
February 1977.  Transcript, p. 8.  At that time, the veteran 
testified, in relevant part, that when he was sent for his 
pre-induction physical in May 1968, he did not correctly 
answer all questions, specifically those pertaining to 
hearing and eye tests.  He further stated that at induction 
he did not answer all questions correctly.  Transcript, p. 4 
(Feb. 1977).  


II. Analysis

The well-groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134, 138 (1994).

When the Board denies a claim, the claim, generally, may not 
thereafter be reopened and granted and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7104 
(b) (West 1991 & Supp. 1998).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been denied, the Secretary shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two- step analysis.  
First, the Board must determine whether the evidence is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then evaluate the merits of the veterans 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998), revg Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The June 1993 audiogram results reflect values that meet the 
definition of hearing loss disability under 38 C.F.R. 
§ 3.385.  

As an initial matter, the Board notes that the RO used the 
Colvin standard in denying the veterans May 1995 claim, 
stating that there was no reasonable possibility that the new 
evidence submitted in connection with the current claim would 
change the previous decision.  Colvin, 1 Vet. App. at 174.  
This standard was rejected by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West 155 F. 3d 
1356 (Fed Cir 1998).  The veteran is not prejudiced by 
consideration of his claim under this standard without remand 
to the RO for initial review.  Bernard v. Brown, 4 Vet.App. 
384, 392-94 (1993).

The veteran has presented testimony regarding the reason for 
claimed inaccuracies in the hearing examinations in his 
service medical records.  He also has offered his health 
records from high school, prior to service, and reports of 
treatment since the January 1978 Board decision.  

The veterans high school medical records are clearly new 
under the regulation as they have not been previously 
considered and are not cumulative or redundant.  However, the 
health records from the veterans high school are not 
material to consideration of his claim.  These records 
illustrate the premise upon which the original denial was 
based -- pre-existence of a hearing disability.  Therefore, 
these records are not material.  38 C.F.R. § 3.156(a).  

The veteran argues that the pre-service notation that his 
slight hearing loss at high frequencies was possibly due to 
wax establishes he did not have a preexisting hearing loss.  
The noted entry does not actually state that any hearing loss 
was due to possible wax and the veteran is not qualified to 
render a medical opinion or diagnosis regarding whether his 
high school medical evidence shows he did or did not have a 
pre-service hearing loss.  The veteran is also not qualified 
to provide a medical opinion that his current hearing loss 
was incurred or permanently
aggravated as a result of inservice noise exposure.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under § 5108); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Therefore, 
the veterans additional statements and testimony are not new 
and material.  38 C.F.R. § 3.156(a). 

The VA outpatient records and the June 1993 service 
examination report show a current hearing loss disability.  
These records are cumulative of prior medical evidence 
showing post-service bilateral hearing loss, which were 
considered by the Board at the time of the original denial in 
January 1978.  To the extent these records are new because 
they were not of record in January 1978, they do not include 
diagnoses or opinions that the veterans pre-service hearing 
loss was aggravated during service or that the veteran s 
hearing loss was caused by inservice noise exposure.  
Therefore, these records are not material because they do not 
bear directly and substantially upon the specific matter 
under consideration.  38 C.F.R. § 3.156(a).  

The veterans testified at the hearing to the effect that the 
records relied upon by the Board in its January 1978 decision 
may be faulty due to his failure to properly comply with 
hearing tests at induction and separation.  Substantially 
similar testimony was offered before the Board in the 
February 1977 hearing.  The veteran stated at both hearings 
that inaccuracies appeared in his service medical 
examinations due to his non-compliance with examiners.  
Because the essence of this testimony was previously 
considered it is not new for purposes of reopening the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998)


ORDER

No new and material evidence having been received, the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
